DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been  considered by the examiner.
Response to Amendment
Applicant’s amendment filed on 11/24/2020i is acknowledged. Claims 3,5,9-10,15,19-20, 24-28, 31, and 33-47 have been cancelled by the applicant. Claims 1-2, 4, 6-8, 11-14, 16-18,21-23, 29-30, 32, and 48 are remaining, Office action on merits follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically claim 13 recites “13. The method of claim 1, wherein the plurality of lights are connected to the first conductive trace and the second conductive trace in parallel.” The examiner cannot readily determine if the applicant meant physical parallel or electrically parallel.  US 20160320037 read on this limitation in paragraphs 26 and 59.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, 13, 16, 23, 29 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20160320037) (Wong, hereafter).
Regarding Claim 1, Wong teaches a method of manufacturing an illuminated athletic wear (intended use - the described method can be applied to the manufacture of dedicated athletic wear) garment (700 - "illuminated fabric", figs. 7A-B; para [0058), (0065)), comprising:
applying a first conductive trace (bottom 756 - "conductive trace", fig. 7A; para (0063]) to a surface of a first piece of fabric (710 - "fabric substrate", fig. 7A; para (0058)) of the illuminated athletic wear garment; applying a second conductive trace (top 756 - "conductive trace", fig. 7A) to the surface of the first piece of fabric (710 - "fabric substrate", fig. 7 A) of the illuminated athletic wear garment; and affixing a plurality of lights (750 - "plurality of LEDs", fig. 7A) to the illuminated athletic wear garment (para (0060), (0062)),wherein the plurality of lights are each connected to the first conductive trace and the second conductive trace (See fig. 7A; see how traces 756 both approach the LEDs 750; para (0061), (0063) 
Regarding claim 11, Wong discloses the method of any of claim 1, further comprising sewing the first piece of fabric (710 - "fabric substrate", fig. 7 A) with others so as to form the 
ng) (π04).
Regarding claim 13, Wong discloses  wherein the plurality of lights are connected to the first conductive trace and the second conductive trace in parallel (π26, see 112 rejection)
Regarding Claim 16, Wong discloses the method of any of claims 1, but does not specifically teach wherein the plurality of lights comprise of at least three lights. Design decisions regarding the number of a plurality of lights fall within the ordinary skill in the art of one designing an illuminated athletic wear garment. Therefore,  it would have been obvious to one of ordinary skill in the art to have utilized routine experimentation and design choices in order to have provided a plurality of lights of appropriate amount as claimed, thereby allowing the design of the shirt to be easily visible to any passersby.
Regarding claim 23,  Wong discloses wherein the first conductive trace and the second conductive trace comprise a metal (π27)
Regarding claim 29,  Wong discloses an illuminated athletic wear (intended use - the described method can be applied to the manufacture of dedicated athletic wear) garment (700 - "illuminated fabric", figs. 7A-B; para [0058), (00651), comprising: an outer surface (See fig. 7A; see surface of fabric substrate 710 facing upwards; para (00631) of the illuminated athletic wear garment; a first conductive trace (bottom 756 - "conductive trace", fig. 7A) affixed to the outer surface (710 - "fabric substrate", fig. 7A; para [00571)of the illuminated athletic wear garment; a second conductive ink trace (top 756- "conductive trace", fig. 7A) affixed to the outer surface (710- "fabric substrate", fig. 7A) of the illuminated athletic wear garment; and a plurality of lights (750 - "plurality of LEDs", fig. 7A) each connected to the first conductive ink trace and the 
Regarding claim 48,  Wong discloses wherein the first conductive trace and the second conductive trace comprise a metal (π27).
Claims 2, 4,30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20160320037) (Wong, hereafter)  in view of Genz et al. (hereinafter 'Genz' ) US 2011 /0119812 A 1  to 
Regarding Claims 2 and 30, Wong discloses the method of claim 1, but fails to explicitly disclose  applying a water-resistant overlay to the first conductive trace and the second conductive trace. 
Genz teaches an illuminated wear garment (10 "garment", fig. 1; para [00181) comprising a conductive trace (30 - "wires", fig. 6A; para (0020)-(00211) applied to a surface of a first piece of fabric (See fig. 1; see front of garment 10; para (00181), a plurality of lights (para [0018) - "light emitting diodes (LEDs)") affixed to the illuminated athletic wear garment further comprising applying a water resistant overlay (32 - "bottom sealing layer", figs. 1 and 2; para (00241) to the conductive traces (See figs. 1 and 2; para [00241). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the water-resistant overlay disclosed by Genz to be applied over the conductive traces taught by Wong in order to ensure all electronic components are able to function as necessary despite any rain or sweat from the wearer of the garment.
Regarding Claim 4 and 32, Wong in view of Genz, discloses wherein edge margins (Genz: See figs. 1 and 2; see outer edges of sealing layer 32) of the water-resistant overlay .
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20160320037) (Wong, hereafter) in view Polanowski (US 2016/03488890).
Regarding claims 12 and 14, Wong discloses the method of claim 1 as set forth above (see rejection claim 1). Wong fails to explicitly disclose wherein the first conductive trace and the second conductive trace each extend into a waistband of the illuminated athletic wear garment (claim 12); wherein the first conductive trace and the second conductive trace are each stretchable (claim 14).
Polanowski discloses (Figures 4-6 and 10) wire portion that connects illumination strands to power packs.  A track mounted lower portion attached to the lower in of the sport  garment, the wire is either permanently or removable incorporated into the waistband. The waistband has a stretch portion and the wire itself may be semi-flexible molded harness. In figure 10, the belt portion (324)has a non-strand portion made up wires that run in a zigzag pattern,  in a stretachable fabric. This configuration allowing for improved maneuverability  thus increasing athletic comfort(π64-π65).
Therefore, it would have been obvious to one of ordinary skill in the art before the  effective filing date to modify the method of Wong wherein the first conductive trace and the second conductive trace each extend into a waistband of the illuminated athletic wear garment; wherein the first conductive trace and the second conductive trace are each stretchable allowing for improved maneuverability  thus increasing athletic comfort as disclosed by Polanowski.
Allowable Subject Matter
Claim 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-8, 18, 21-22 are objected to due to their dependency upon claims 6 and 17 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879